Citation Nr: 1126530	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-26 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral degenerative joint disease of the knees, to include as secondary to service-connected bilateral painful heels with degenerative changes.

2. Entitlement to service connection for bilateral degenerative joint disease of the hips, to include as secondary to service-connected bilateral painful heels with degenerative changes.

3. Entitlement to service connection for degenerative joint disease of the lumbosacral spine, to include as secondary to service-connected bilateral painful heels with degenerative changes.

4. Entitlement to service connection for left ear hearing loss.

5. Entitlement to an evaluation in excess of 20 percent for painful left heel with degenerative changes.

6. Entitlement to an evaluation in excess of 20 percent for painful right heel with degenerative changes.

7. Entitlement to an initial compensable evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1979 to July 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2008, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.



Procedural History and Clarification of Issues on Appeal

In October 2008, the Board issued a decision which denied the Veteran's application to reopen claims of service connection for degenerative joint disease of the bilateral knees, hips and lumbar spine, denied service connection for left ear hearing loss, and awarded an evaluation of 20 percent each for left and right painful heels with degenerative changes.  The Veteran then appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a memorandum decision which (1) reversed the Board's determination that new and material evidence had not been submitted to reopen claims of service connection for degenerative joint disease of the bilateral knees, hips and lumbar spine and remanded these issues for adjudication on the merits; (2) vacated and remanded the Board's decision which denying service connection for left ear hearing loss; and (3) vacated and remanded the portion of the Board's decision which denied an evaluation in excess of 20 percent each for bilateral painful heels with degenerative changes.  These claims are once again before the Board for further consideration.

With respect to the Veteran's service connection claims for degenerative joint disease of the bilateral knees, hips and lumbar spine, the Board again notes that the Court reversed the Board's October 2008 decision that new and material evidence had not been submitted, and remanded the Veteran's claims for adjudication on the merits.  As such, the issues have been characterized as reflected above.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Veteran's claims of service connection for hearing loss of the left ear and arthritis of the bilateral knees, hips and lumbar spine and an increased evaluation for bilateral painful heels with degenerative changes were remanded to the Board by the Court in November 2010 for further consideration.  For the reasons discussed below, the Board finds that additional development is necessary before the Board may render a determination for these issues in addition to the issue of entitlement to an increased initial evaluation for right ear hearing loss.  

I. Degenerative Joint Disease

As discussed above, in the November 2010 memorandum decision, the Court determined the Veteran had submitted new and material evidence and remanded the Veteran's claims of service connection for degenerative joint disease of the bilateral knees, hips and lumbar spine for adjudication on the merits.  Specifically, the Court noted the Veteran had submitted a June 2008 private treatment record, which indicates "that [the Veteran's service-connected] heel condition can increase pain in combination with degenerative joints."  See November 2010 Memorandum Decision at 3.  The Court further noted that, in its view, "the increased pain described by the podiatrist constitutes aggravation that has at least the potential to result in increased compensation."  Id at 4.  In light of the Court's finding, the Board has determined that a VA examination is warranted to obtain an etiological opinion as to whether the Veteran's service-connected bilateral painful heels with degenerative changes has proximately caused or aggravated his currently diagnosed degenerative joint disease of the bilateral knees, hips and spine.  See generally 38 C.F.R. §§ 3.159(c), 3.310 (2010).  

II. Left Ear Hearing Loss

With respect to the Veteran's claim of service connection for left ear hearing loss, the Court determined that VA had not fulfilled its duties to notify and assist the Veteran in obtaining service treatment records.  Specifically, the Court noted that a February 2007 VA examiner noted that the Veteran's current left ear hearing loss is less likely as not related to his active service, based in part on the absence of a discharge physical.  See November 2010 Memorandum Decision at 5.  The Court determined that, as there is no evidence VA had initiated any search through the Joint Services Records Research Center (JSRRC) or the National Archives Records Administration (NARA) to obtain the Veteran's discharge physical.  Id.  Furthermore, the Court noted that, even if the Veteran's discharge physical were unavailable, VA's duty to notify the Veteran of such unavailability has not been satisfied.  Id. at 6.  As such, the Board finds a remand is necessary to allow the AOJ an opportunity to further develop the Veteran's claim.  Furthermore, the Board notes that, if the Veteran's discharge physical is obtained and associated with the claims file, the Veteran should be afforded another VA examination to determined whether his current left ear hearing loss is etiologically related to his active service.  

III. Right Ear Hearing Loss

In addition, the Veteran's claim for a compensable evaluation for right ear hearing loss is impacted by the outcome of his claim for entitlement to service connection for left ear hearing loss, and therefore, the increased rating claim is inextricably intertwined with the service connection claim.  See generally 38 C.F.R. § 4.85 (2010).  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the increased rating claim is "inextricably intertwined" with the service connection claim, the increased rating claim must also be remanded to the AOJ in accordance with the holding in Harris.

IV. Bilateral Painful Heel Syndrome

Finally, with respect to the Veteran's increased evaluation claim for bilateral painful heels with degenerative changes, the Court found that the Board did not provide adequate reasons and bases in the portion of its October 2008 decision which denied an evaluation in excess of 20 percent for bilateral painful heels.  See November 2010 Memorandum Decision at 7.  With respect to the Veteran's claim for an increased evaluation, the Board notes that the Veteran was last provided an examination to determine the current severity of this condition in February 2007, a period of over four years.  Given the passage of time since his most recent examination and the allegations set forth in the Veteran's appeal, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's bilateral painful heels with degenerative changes and would be instructive with regard to the appropriate disposition of the issues under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request from the U.S. Army and Joint Services Records Research Center (JSRRC) and the National Archives Records Administration (NARA), or other appropriate source, the Veteran's discharge physical (Report of Medical Examination).  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).  

2. If it is determined the Veteran's discharge physical does not exist, or that further attempts to obtain it would be futile, notify the Veteran of such unavailability and request he provide a copy of the record if in his possession.  

3. Following completion of the above, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current left ear hearing loss.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's left ear hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to his active service.  A detailed rationale should be provided for all opinions.

4. Schedule the Veteran for a VA orthopedic examination to determine whether the Veteran's degenerative joint disease of the bilateral knees, hips and lumbar spine is secondary to his service-connected bilateral painful heels with degenerative changes.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  After reviewing the record, the examiner should provide an opinion as to the following:

a. Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's degenerative joint disease of the bilateral knees, hips and/or lumbar spine is etiologically related to his active service.

b. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's degenerative joint disease of the bilateral knees, hips and/or lumbar spine is proximately due to service-connected bilateral painful heels with degenerative changes.

c. whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's degenerative joint disease of the bilateral knees, hips and/or lumbar spine has been chronically worsened beyond its normal progression by the Veteran's service-connected bilateral painful heels with degenerative changes.  If answered in the affirmative, please indicate the degree of aggravation.

A detailed rationale should be provided for all opinions.

5. Schedule the Veteran for a VA examination to determine the severity of the Veteran's bilateral painful heels with degenerative changes.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should indicate the extent of the Veteran's service-connected disabilities.  The examiner should also report all limitations resulting from these conditions, and opine as to whether they cause the Veteran to have moderately severe or severe impairment. 

A detained rationale should be provided for all opinions.

6. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

